Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The claims introduce in claims 3 and 4 “the oil sump volume”, which this terminology was not previously recited, however, “the oil sump volume” is an intrinsic property of the at least one oil sump, and therefore, is considered to have antecedent basis.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one expansion device configured to reduce the pressure variations between a pumping side volume and the at least one oil sump in claims 1-7 and 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claim 8 recites the structure of the at least one expansion device being at least one deformable and gas-tight membrane.  The specification discloses the at least one expansion device (see Page 3, line 21 – Page 4, line 5, Page 8, line 12 - Page 9, line 4) and the drawings show the at least one expansion device (12) (see Figures 1-3 and 7-10, and 12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The Examiner would like to note that even though “at least one lubricant sealing device” uses the same nonce term “device” as the at least one expansion device, it is not interpreted under 112(f) since a seal (aka “sealing device”) is considered to be understood to one having ordinary skill in the art to have structure (similar to “detent mechanism” cited in the MPEP).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang (Reg. No. 59,423) on July 14, 2022.

The application has been amended as follows: 

Specification
The title has been replaced with:
- - DRY VACUUM PUMP WITH A PRESSURE VARIATION REDUCING EXPANSION DEVICE BETWEEN A PUMPING SIDE VOLUME AND AN OIL SUMP - - 
The following headings have been inserted into the Specification as follows:
Page 1, after line 4 the following heading has been inserted:  
- - BACKGROUND OF THE INVENTION - -
Page 1, after line 28 the following heading has been inserted:  
- - BRIEF SUMMARY OF THE INVENTION - -
Page 5, after line 15 the following heading has been inserted:  
- - BRIEF DESCRIPTION OF THE DRAWINGS - - 
Page 6, after line 14 the following heading has been inserted:  
- - DETAILED DESCRIPTION OF THE INVENTION - - 

Claims
The following claims are amended as follows:  
- -  1.  (Currently Amended) A vacuum pump comprising: 
at least one oil sump; 
at least one pumping stage; 
two rotary shafts respectively supporting at least one rotor extending into the at least one pumping stage, [[the at least one rotor located on the respective two rotary shafts being configured to rotate in a synchronized manner in the reverse direction in order to convey a gas to be pumped between an intake and an outlet of the vacuum pump, the two rotary shafts being supported by bearings lubricated by a lubricant contained in the at least one oil sump; and 
at least one lubricant sealing device interposed between the at least one oil sump and [[the at least one pumping stage at each shaft passage, 
wherein the vacuum pump further comprises at least one expansion device configured to reduce the pressure variations between a pumping side volume and the at least one oil sump.
2. (Currently Amended) The vacuum pump according to claim 1, wherein the at least one pumping stage is configured to discharge the pumped gases at atmospheric pressure.
3. (Currently Amended) The vacuum pump according to claim 1, wherein the at least one expansion device is interposed between the pumping side volume located between the at least one lubricant sealing device and the at least one pumping stage and the oil sump volume of the at least one oil sump.
4. (Currently Amended) The vacuum pump according to claim 1, wherein the at least one lubricant sealing device comprises a first and a second sealing device, and the at least one expansion device separates the oil sump volume of the at least one oil sump from a pumping side volume interposed between [[the first and [[the second sealing device arranged in series on each shaft of the two rotary shafts.
5. (Currently Amended) The vacuum pump according to claim 2, wherein the at least one expansion device separates the pumping side volume from the external atmosphere, the pressure prevailing in the at least one oil sump being the atmospheric pressure.
6. (Currently Amended) The vacuum pump according to claim 5, wherein the pumping side volume is interposed between an output of the at least one pumping stage and the at least one lubricant sealing device.
7. (Currently Amended) The vacuum pump according to claim 5, wherein the at least one lubricant sealing device comprises a first and a second sealing device, and the pumping side volume is interposed between [[the first and [[the second sealing device arranged in series on each shaft of the two rotary shafts.
8. (Currently Amended) The vacuum pump according to claim 1, wherein the at least one expansion device comprises at least one deformable and gas-tight membrane having [[substantially a shape of a disc or of a bowl in the rest position.
9. (Currently Amended) The vacuum pump according to claim 8, wherein the at least one deformable and gas-tight membrane is mounted in a rigid protective shell.
10. (Currently Amended) The vacuum pump according to claim 8, wherein the at least one deformable and gas-tight membrane is made of elastomer material.
11. (Currently Amended) The vacuum pump according to claim 1, further comprising the at least one lubricant sealing device comprises at least one first and one second sealing device arranged in series on each shaft of the two rotary shafts. - -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the vacuum pump as claimed including specifically two rotary shafts respectively supporting at least one rotor extending into the at least one pumping stage, the shafts being supported by bearings lubricated by a lubricant contained in the at least one oil sump; and at least one lubricant sealing device interposed between the at least one oil sump and a pumping stage at each shaft passage, wherein the vacuum pump further comprises at least one expansion device configured to reduce the pressure variations between a pumping side volume and the at least one oil sump is not shown or render obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
The PCT, Taiwan Search Report, and Chinese Office Actions all use references that are from the same family to reject the claims.  The primary reference used was YAMAMOTO - EP 1273801, JP 2003-21088, and US 2003/007881, which are all part of the same family.  The secondary reference used SPINNLER - US 2010/034682 and CN 101652569, which are all part of the same family.  The Examiner does not agree with the combination, since YAMAMOTO is a vacuum pump with multiple stages where two rotors engage one another (see Figure 1a) that has the bearings (37) that are lubricated due to they are located in the oil sump (33, 331), where the gears (34, 35) rotate to “agitate the lubricant oil” and thus lubricates the bearings 37 (¶0029).  SPINNLER is a scroll compressor that utilizes a pressure-controlled feed pump (26), an expansion device (45), an oil sump (30), a flow limiter (31) (see Figures 2-4) to feed oil to a hollow shaft that then feeds the bearings.  The lubrication system of YAMAMOTO is very different than the lubrication system of SPINNLER (i.e. one uses agitation of the oil in the oil sump to lubricate the bearings and the other uses a more complex lubrication system including a pump, a flow limiter, and an expansion device).  The Examiner’s position is that taking pieces of a lubrication system that operates with different criteria (i.e. a pump that would push pressurized oil to the bearings with an expansion device as in SPINNLER) and then placing the expansion device in a contained lubrication system of YAMAMOTO, which utilizes the agitation of the oil to lubricate, would be impermissible hindsight.  One having ordinary skill in the art would not look to a pressurized lubrication system that can pressurize the oil that is feed to the bearings to solve a sealing issue in a non-pressurized oil agitation lubrication system.  In addition, the pressure that acts on the seals and the lubrication of YAMAMOTO is different than SPINNLER due to the operation of the vacuum pump/compressor due to the type of device (i.e. a roots vacuum pump versus a scroll compressor).   
The Examiner has performed a complete search, however, does not feel that citing additional references above what is disclosed in the IDS to show what is known in the art is needed.  A vacuum pump with two rotary shafts with at least one rotor extending in the at least one pumping stage on each of the respective shafts of the two rotary shafts is not known to have at least one expansion device configured to reduce the pressure variation between a pumping side volume and the at least one oil sump.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746